DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a heat exchanger apparatus, classified in F28F9/0236.
II. Claims 9-16, drawn to a method of manufacturing a heat exchanger, classified in B23P15/26.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification. The inventions require a different field of search in addition to searching different classes/subclasses (i.e. electronic resources, or employing different search queries). Furthermore the prior art applicable to one invention would not likely be applicable to another invention, in this case the search for the manufacturing process of Invention II would require additional search to that of the search required for the apparatus of Invention I. In other words, the prior art applicable to the apparatus of Invention I would not necessarily be applicable to the method of Invention II. Furthermore, the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions and/or embodiments, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions and/or embodiments would thus typically involve a significant burden even if all searches were .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Erik A. Wright (Reg. No. Registration No.74067 tel: 612-337-7245) on 09/02/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election s 9-16 are thus withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/24/2020, 06/10/2021, and 08/03/2021 were filed before the mailing date of this Office Action.  The submission is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of connecting arms” from claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 42, i.e. shaft 42 from paragraphs 0049-0053.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 48 in Figure 4A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note: It appears that element 48 in Figure 4A corresponds to element 42 in the spec, therefore Applicant is advised to amend the specification in paragraphs 0049-0053 to instead recite a shaft 48.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekhin - (US2014/0182828), hereinafter referred to as “Lekhin”.

Regarding Claim 1, Lekhin discloses (Figures 1-4) a heat exchanger (heat exchanger of Figure 3) comprising: 
a central spar (4, here the term “spar” does not imply a solid, i.e. non-hollow, structure) disposed along an axial centerline (centerline into the plane of the paper in Figure 3) of the heat exchanger; 
a body (assembly of elements 5, 8, and 9) disposed around the central spar (as shown in Figure 3), wherein the body comprises: 
an exterior wall (8); and 
a heat exchanger core (5) disposed within the exterior wall (as shown in Figure 3) and integrally formed with the central spar (via extrusion, per Paragraph 0024, lines 1-2); and 
a mounting arm (either one of protrusions 11 along with corresponding edge 12, , here the term “arm” does not imply any particular shape) integrally formed with and extending radially from the central spar (as shown in Figure 3 and per Paragraph 0024, lines 1-2), wherein the mounting arm extends through a portion of the body (extend through portion 9 of the body, as shown in Figures 3-4, and per Paragraph 0024, lines 9-14), wherein the mounting arm is integrally formed with the central spar (via extrusion, per Paragraph 0024, lines 1-2).
The recitation of “formed…via additive manufacturing” is considered to be a product by process limitation. MPEP 2113 clearly states “Even though product-by-
Regarding Claim 5, Lekhin discloses the heat exchanger of claim 1 and further teaches (Figures 3-4) wherein the mounting arm comprises a plurality of connecting arms (each mounting arm comprises arm section 11 and arm section 12).
Regarding Claim 8, Lekhin discloses the heat exchanger of claim 1 and further teaches wherein the heat exchanger core comprises a plurality of radially extending plate fins (5, here the term “plate” does not imply planar or constant thickness) that occupy an internal space (space where fluid 13 flows) formed by the exterior wall (as shown in Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lekhin, in view of Jones - (US1525094), hereinafter referred to as “Jones”.

Regarding Claim 2, Lekhin discloses the heat exchanger of claim 1 but fails to teach a plurality of support members that extend radially from the central spar and that are axially spaced from one another.
However, Jones teaches (Figures 1-4) a heat exchanger (heat exchanger of Figure 1) comprising a central spar (15); an exterior wall (1); and a heat exchanger core (core of tubes 5). In particular, Jones teaches a plurality of support members (14) that extend radially from the central spar (as shown in Figure 1) and that are axially spaced from one another (as shown in Figure 1) for the purpose of providing a tortuous path for the fluid flowing inside the exterior wall (per Page 2, lines 85-89), ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lekhin, by employing a plurality of support members that extend radially from the central spar and that are axially spaced from one another, as taught by Jones, for the purpose of providing a tortuous path for the fluid flowing inside the exterior wall, ultimately enhancing heat transfer efficiency.  
Regarding Claim 4, Lekhin as modified teaches the heat exchanger of claim 2 and further teaches (Jones’ Figures 3-4) wherein each support member of the plurality of support members comprises a series of tabs (19) disposed circumferentially about the central spar (as shown in Jones’ Figures 1-3, where each of the baffles is divided by slits 18 into plural sections 19 that surround the central spar 15 passing through opening 20 of each baffle).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lekhin, in view of Iida et al. - (US7003970), hereinafter referred to as “Iida”.

Regarding Claim 6, Lekhin discloses the heat exchanger of claim 1 and further teaches a portion of the mounting arm (portion 12) but fails to explicitly teach wherein the portion comprises an elliptical cross-section shape.
However, Iida teaches that mounting arms in heat exchanger applications can employ a multitude of cross-sectional shapes, such as: square (402, 502 in Figure 11), triangular (412, 512 in Figure 12), trapezoidal (422, 522 in Figure 13), circular (432, 532 in Figure 14), rectangular (454, 554 in Figure 16), elliptical (463, 563 in Figure 17). A skilled artisan would have recognized that an elliptical shape of the portion of the mounting arm in Lekhin would provide increased contact area against separation of the portion of the mounting arm from portion 9 of the body, ultimately enhancing structural integrity of the heat exchanger.
Therefore, it would have been obvious matter of design choice to employ the portion 12 of the mounting arm having an elliptical cross-section shape, as taught by Iida, for the purpose of increasing contact area against separation of the portion of the mounting arm from portion 9 of the body, ultimately enhancing structural integrity of the heat exchanger and further since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B). 
Regarding Claim 7, Lekhin discloses the heat exchanger of claim 6 and further teaches wherein the elliptical cross-section shape of the mounting arm includes a major axis (major axis, as shown in the annotated Figure below, after changing the shape as per claim 6 above) that is orthogonal (since the arm extends radially from the central spar) to a longitudinal axis (central axis, as shown in the annotated Figure below) of the central spar.


    PNG
    media_image1.png
    836
    837
    media_image1.png
    Greyscale

Portion of Lekhin's Figure 3, annotated by Examiner

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the dependent claim 3, and specifically does not show wherein “wherein the plurality of support members extends between and connects the heat exchanger core to the central spar”. The closest prior art of record is Lekhin as modified in claim 2 above. Although Lekhin as modified teaches the heat exchanger of claim 2 and further teaches wherein the plurality of support members connect to and surround the central spar (as shown in Jones’ Figure 1), there appears to be no reason to relocate the support members such that they extends between the heat exchanger core to the central spar. Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “wherein the plurality of support members extends between and connects the heat exchanger core to the central spar” as claimed in claim 3, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crowley et al. - (US 2185928 A) - 19400102, teaches an apparatus for catalytic conversions and other contact mass operations.
George - (US 2479071 A) - 19490816, teaches a heat exchanger.
Bay - (US 2670933 A) - 19540302, teaches an engine cooling apparatus.
Newton - (US 2809019 A) - 19571008, teaches a cooling apparatus.
Waldemar - (US 2995344 A) - 19610808, teaches a plate type heat exchanger.
Caughill et al. - (US 3033534 A) - 19620508, teaches a toroidal heat exchangers.
Caughill et al. - (US 3033534 A) - 19620508, teaches a toroidal heat exchangers.
Wynne - (US 3064947 A) - 19621120, teaches an involute flat tube and plate fin radiator.
Bergdoll et al. - (US 3118498 A) - 19640121, teaches a heat exchangers.
Beam et al. - (US 3255818 A) - 19660614, teaches an involute plate heat exchanger.
Beam  et al. - (US 3255818 A) - 19660614, teaches an involute plate heat exchange.
Arpad et al. - (US 3335790 A) - 19670815, teaches a heat exchanger with crossing helicoidal tube.
Tafel - (US 3633663 A) - 19720111, teaches a cooling roll.
Wolowodiuk al. - (US 3656543 A) - 19720418, teaches a liquid metal heat exchanger.
Kim - (US 3696863 A) - 19721010, teaches an inner-outer finned heat transfer tubes.
Wolowodiuk - (US 3827484 A) - 19740806, teaches a liquid metal heat exchanger.
Bader - (US 4893672 A) - 19900116, teaches a counter-flow heat exchanger with helical tube bundle.
Kerkman et al. - (US 5078209 A) - 19920107, teaches a heat exchanger assembly.
Dempsey - (US 5088192 A) - 19920218, teaches a method of forming a shell and coil heat exchanger.
Goetz - (US 5172752 A) - 19921222, teaches a curved heat exchanger with low frontal area tube passes.
Yates et al. - (US 5314009 A) - 19940524, teaches an exhaust gas recuperator.
Kauppila et al. - (US 20040055738 A1) - 20040325, teaches a conveyor with heat transfer arrangement.
Luo - (US 20040108104 A1) - 20040610, teaches an axial heat-dissipating device.
Kauppila et al. - (US 20050252636 A1) - 20051117, teaches a cooling arrangement for conveyors and other applications.
Craig et al. - (US 20060032612 A1) - 20060216, teaches a gas heat exchanger.
Kidwell et al. - (US 20070023163 A1) - 20070201, teaches a coaxial-flow heat transfer structures for use in diverse applications.
Walker et al. - (US 7377098 B2) - 20080527, teaches a gas turbine engine frame with an integral fluid reservoir and air/fluid heat exchanger.
Yang - (US 20100018673 A1) - 20100128, teaches an enclosure type inter-piping fluid thermal energy transfer device.
Erickson - (US 20100096115 A1) - 20100422, teaches a multiple concentric cylindrical co-coiled heat exchanger.
Hawranek - (US 20100116466 A1) - 20100513, teaches an axial heat exchanger for regulating the temperature and air comfort in an indoor space.
Johnson - (US 20100193168 A1) - 20100805, teaches a heat exchanger.
Kim et al. - (US 20110168369 A1) - 20110714, teaches a heat exchanger.
Sheldon et al. - (US 20120199326 A1) - 20120809, teaches an internal heat exchanger.
Bikson et al. - (US 20130071594 A1) - 20130321, teaches an apparatus for heat and mass transfers.
Heise et al. - (US 20130075067 A1) - 20130328, teaches an energy transfer unit.
Barthel et al. - (US 20130277959 A1) - 20131024, teaches a connector.
Park - (US 20140054008 A1) - 20140227, teaches a structure of exhaust pipe for exhaust heat recovery.
Yamashita et al. - (US 20140138067 A1) - 20140522, teaches a heat sink and heat sink fan.
Hofbauer - (US 20170010046 A1) - 20170112, teaches a heat exchanger.
Machalek et al. - (US 20170115072 A1) - 20170427, teaches a heat exchangers.
Whaites et al. - (US 9702630 B2) - 20170711, teaches a heat exchanger.
Zaffetti et al. - (US 20170292791 A1) - 20171012, teaches a spiral tube heat exchanger.
Gajendra - (US 20200191488 A1) - 20200618, teaches a heat exchanger with multistaged cooling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763